34 So. 3d 149 (2010)
D.W., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5463.
District Court of Appeal of Florida, First District.
April 29, 2010.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Bureau ChiefCriminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
In this juvenile delinquency appeal, we accept the state's candid confession of error to the effect that our decision in Johnson v. State, 1 So. 3d 1164 (Fla. 1st DCA 2009), requires reversal of appellant's adjudication of delinquency for the offense of sexual battery by digital penetration in violation of section 794.011(2)(b), Florida Statutes (2007) (Count 3 of the petition). Accordingly, we reverse the adjudication of delinquency as to Count 3 only, and remand with directions that the trial court dismiss that count.
REVERSED and REMANDED, with directions.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.